CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 pertaining to the registration of 2,500,000 additional shares of common stock of Swift Energy Company, on or about June 1, 2010, under the Swift Energy Company First Amended and Restated 2005 Stock Compensation Plan of our reports dated February 25, 2010, with respect to the consolidated financial statements of Swift Energy Company and subsidiaries included in Swift Energy Company’s Annual Report (Form 10-K) for the year ended December 31, 2009, and the effectiveness of internal control over financial reporting of Swift Energy Company and subsidiaries, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Houston, Texas May 27, 2010
